 In the Matter of S. E. & M. VERNON INCORPORATEDandLOCAL 21512,A. F. OF L.Case No. R-182 5SECOND AMENDMENT TODECISION AND DIRECTION OF ELECTIONJuly 3, 1940On June 15, 1940, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding,' and on June 22, 1940, issued an Amend-ment to Decision and Direction of Election.2On June 28, 1940, theRegional Director for the Second Region (New York City) advisedthe Board that the Congress of Industrial Organizations requestedpermission to withdraw its name from the ballot.The Board hasconsidered the request, and hereby amends its Decision and Directionof Election, as amended, by striking therefrom the words "to deter-mine whether they desire to be represented by Local 21512, Motor& Bus Terminal Checkers, Platform & Office Workers Union, A. F.of L., or by Congress of Industrial Organizations, for the purposesof collective bargaining, or by neither," and by substituting thereforthe words "to determine whether or not they desire to be representedby Local 21512, Motor & Bus Terminal Checkers, Platform & OfficeWorkersUnion,A.F. of L., for the purposes of collectivebargaining."MR. WILLIAM M. LEISERSON took no part in the consideration of theabove Second Amendment to Decision and Direction of Election.124NLRB741.2 24 N. L R B 741, 74725 N. L.R. B., No. 11.35